C. A. 9th Cir. [Certiorari granted, 525 U. S. 1138.] Case restored to calendar for reargument. The parties are directed to file supplemental briefs not to exceed 25 pages addressing the following questions: “(1) Do the provisions of the Antiterrorism and Effective Death' Penalty Act of 1996 (AEDPA), specifically including 28 U. S. C. § 2253(c) and 28 U. S. C. § 2244(b), control the proceedings on appeal? (2) If AEDPA does control the proceedings on appeal, may a certificate of appealability issue under 28 U. S. C. § 2253(c)?” Briefs are to be filed with the Clerk and served upon opposing parties on or before 3 p.m., Wednesday, December 15, 1999. Reply briefs, if any, not to exceed 10 pages, are to be filed with the Clerk and served upon opposing parties on or before 3 p.m., Friday, January 14, 2000. The Solicitor General is invited to file a brief, not to exceed 25 pages, expressing the views of the United States. Any brief as amicus curiae, not to exceed 15 pages, may be filed with the Clerk and served upon the parties on or before 3 p.m., Wednesday, December 15,1999. This Court’s Rule 29.2 does not apply.